            Case 1:19-cv-10457-MBB Document 3 Filed 03/13/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 CARMEN KEMPF, INDIVIDUALLY and
 ON BEHALF OF ALL OTHERS
 SIMILARLY SITUATED,

                                   Plaintiff,

 v.                                                          Case No. 1:19-cv-10457

 CORBUS PHARMACEUTICAL
 HOLDINGS, INC., YUVAL COHEN, AND
 SEAN MORAN,

                                  Defendants.



                                       NOTICE OF APPEARANCE

To the Clerk of the Court:

          Please enter my appearance on behalf of Plaintiff Carmen Kempf the above-captioned
matter.


March 13, 2019                                    Respectfully submitted,

                                                  /s/ Jacob A. Walker
              Certificate of Service              Jacob A. Walker (BBO # 688074)
                                                  Block & Leviton LLP
  I, Jacob A. Walker, hereby certify that a       155 Federal Street, Suite 400
  copy of this document will be sent              Boston, Massachusetts 02110
  electronically to the registered participants
                                                  (617) 398-5600 phone
  as identified on the Notice of Electronic
  Filing at the time it is filed through the      (617) 507-6020 fax
  CM/ECF system on March 13, 2019                 jake@blockesq.com

                   /s/ Jacob A. Walker
                   Jacob A. Walker
